Case 2:19-cv-00429-AWA-LRL Document 7 Filed 01/27/20 Page 1 of 3 PageID# 22
Case 2:19-cv-00429-AWA-LRL Document 7 Filed 01/27/20 Page 2 of 3 PageID# 23
Case 2:19-cv-00429-AWA-LRL Document 7 Filed 01/27/20 Page 3 of 3 PageID# 24



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January, 2020, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

                                     Nicholas Marritz
                                     Legal Aid Justice Center
                                     6066 Leesburg Pike, Ste 520
                                     Falls Church, VA 22041
                                     nicholas@justice4all.org
                                     Counsel for Plaintiff


                                                                  /s/
                                                   James R. Theuer (VSB #68712)
                                                   Counsel for Defendants
                                                   JAMES R. THEUER, PLLC
                                                   555 E. Main St., Suite 1212
                                                   Norfolk, VA 23510
                                                   Tel: (757) 446-8047
                                                   Fax: (757) 446-8048
                                                   jim@theuerlaw.com
